Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	This application contains claims directed to the following patentably distinct species:
A.	Figures 1-10, Claims 1-7, drawn to a three-point hitch mounted tool rack
B.	Figures 11-25, Claims 8-15, drawn to a standard hitch mounted tool rack
C.	Figures 26-34, Claims 16-20, drawn to a wheelbarrow mounted tool rack
3.	The species are independent or distinct because the claims recite mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record. Claim 1 for Species A recites first and second protrusions configured to attach to or receive the arms of a three-point hitch, where such protrusions are not present in Species B or Species C. Claim 8 for Species 2 recites a central member not present in Specific A or Species C. Claim 16 for Species C recites a foot member and a lumen not present in Species A or Species B.
4.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
5.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
7.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
8.	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
9.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.During a telephone conversation with Joseph Tucker on 4/15/21 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-20 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Derr (US 2,854,147 A) in view of Bentley (US D806,760 S).
Regarding claims 1-3, Derr discloses a device comprising: a first bar (11) having at least one opening (14) therethrough; a second bar (12) having at least one receiving recess (13) therein, wherein the second bar extends from a first side to a second side; and at least one support member (1 or 2) connecting the first bar to the second bar; wherein the at least one opening is axially aligned with the at least one receiving recess (see Figures 1 and 2).
Derr fails to disclose: (with respect to claim 1) the first side comprising a first protrusion and the second side comprising a second protrusion, wherein the first protrusion is configured to attach to or receive a first arm of a three- point hitch and the second protrusion is configured to attach to or receive a second arm of the three-point hitch; (with respect to claim 2) a pair of parallel plates on a front side of the first bar, wherein the pair of parallel plates comprises axially aligned holes therethrough; and (with respect to claim 3) a top extension having a first end and a second end, wherein the first end is connected to the pair of parallel plates and the second end comprises a connection member configured 
Regarding claim 4, Derr as modified above includes the device of claim 1, wherein Derr discloses the first bar has a plurality of openings (14), and the second bar has a plurality of receiving recesses (13) therein, wherein each of the plurality of openings is axially aligned with a different one of the plurality of recesses (see Derr Figures).
Regarding claim 5, Derr as modified above includes the device of claim 1, wherein Derr discloses the at least one opening is a circular opening (see Derr Figures).
Regarding claim 6, Derr as modified above includes the device of claim 1, wherein Derr discloses the first bar is substantially parallel to the second bar (see Derr Figures).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	4/20/21